DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2015/0333839 ("Li").
Regarding claim 1, Li discloses a receiving device comprising: 
a magnetic element (40, Fig. 4, paragraphs [0069]-[0071], or 104, Fig. 8) having a first ferromagnetic layer (paragraphs [0069]-[0071], referred to as the second layer), a second ferromagnetic layer (paragraphs [0069]- [0071], referred to as the first layer), and a spacer layer (insulator, paragraph [0069], or non-magnetic spacer, paragraph [0070]) sandwiched between the first ferromagnetic layer and the second ferromagnetic layer (paragraphs [0069]-[0070]), 
wherein the first ferromagnetic layer is configured to be irradiated with light (paragraph [0071], light is received by the second layer) containing an optical signal (Fig. 8) with a change of intensity of the light (paragraphs [0067], [0105], optical pulses, a pulse signal inherently has a change of intensity), and 
wherein the receiving device is configured to receive the optical signal (Fig. 8, paragraphs [0119],[0122]) on a basis of an output voltage (paragraph [0106], 104 receives appropriate polarized optical pulse based on determined amount of voltage/current to be output) from the magnetic element (104, Fig. 8).
Regarding claim 14, Li discloses a transceiver device (Fig. 2) comprising: 
the receiving device according to claim 1 (40, Figs. 2, 4); and a transmission device (20A, Fig. 2) configured to transmit an optical signal (paragraphs [0047-0048]).
Regarding claim 15, Li discloses a communication system (Fig. 1, paragraph [0028]) comprising: 
a plurality of transceiver devices (20A-20F, Fig. 1), each of which is the transceiver device according to claim 14 (40, Figs. 2, 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, 17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of NPL document, Chen, Jun-Yang et al. “All-Optical Switching of Magnetic Tunnel Junctions with Single Subpicosecond Laser Pulses.” Physical review applied 7.2 (2017), referred herein after as “Chen”.
Regarding claim 2, Li discloses the receiving device according to claim 1, wherein the output voltage from the magnetic element (104, Fig. 8) changes (paragraphs [0106], [0110]) in correspondence with the change in the [polarization] of the light applied to the first ferromagnetic layer (paragraphs [0105]-[0106]).
Li does not disclose that a change in light intensity changes the output voltage.
However, Chen discloses that laser pulses always reverse magnetization, independent of the laser polarization (left column on page 021001-2, and see Fig. 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use light intensity to change the output voltage as disclosed by Chen in the device of Li in order to increase the switching time scale, as it is faster than other switching mechanisms.
Regarding claims 5 and 20, Li in view of Chen discloses the receiving device according to claims 2 and 17, and Li further discloses that the optical signal has intensities of at least two levels (a pulse inherently has at least two intensity levels), and wherein, under a condition that a magnitude of the output voltage from the magnetic element has a first value (either relatively high or low, paragraph [0106]) when the [polarization] of the light applied to the first ferromagnetic layer is a first [polarization] (appropriate polarized pulse, paragraph [0106]) and has a second value (the other of either relatively high or low, paragraph [0106]) when the [polarization] of the light applied to the first ferromagnetic layer is a second [polarization] (appropriate polarized pulse, paragraph [0106]).
Li does not disclose that the change of polarization is a first intensity and a second intensity, that the second intensity is greater than the first intensity, nor that current flows from the first ferromagnetic layer to the second ferromagnetic layer when the second value is larger than the first value, and current flows from the second ferromagnetic layer to the first ferromagnetic layer when the second value is smaller than the first value.
However, Chen discloses using an optical signal with at least two intensities (a pulse inherently has two intensity levels), where one intensity is greater than the other (see description of Fig. 2c).  Given that Li in view of Chen disclose the same structure as the present application, then Li in view of Chen will similarly have current flowing from the first ferromagnetic layer to the second ferromagnetic layer when the second value is larger than the first value, and current flowing from the second ferromagnetic layer to the first ferromagnetic layer when the second value is smaller than the first value.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use light intensity to change the output voltage as disclosed by Chen in the device of Li in order to increase the switching time scale, as it is faster than other switching mechanisms.
Regarding claim 7, Li discloses the receiving device according to claim 1, but does not explicitly disclose that the magnetic element further includes a first electrode connected to the first ferromagnetic layer and a second electrode connected to the second ferromagnetic layer, and wherein the first electrode has transparency to light in a wavelength range used for the optical signal.
However, Chen discloses a first electrode (ITO electrode, Fig. 3a) connected to the first ferromagnetic layer and a second electrode (PD used as the bottom electrode, page 021001-3, 1st paragraph left column) connected to the second ferromagnetic layer (see Fig. 3a, Co/PD multilayers are the fixed layer, page 021001-3, 1st paragraph left column), and wherein the first electrode (ITO electrode, Fig. 3a) has transparency to light in a wavelength range used for the optical signal (ITO is a transparent top electrode to allow optical access, page 021001-3, 1st paragraph left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a first transparent electrode and a second electrode as disclosed by Chen in the device of Li in order to allow optical access and be able to measure the tunneling magnetoresistance of the MTJ.
Regarding claim 17, Li discloses a photodetection element comprising: 
a first ferromagnetic layer (40, Fig. 4, or 104, Fig. 8, paragraphs [0069]-[0071], referred to as the second layer); 
a second ferromagnetic layer (paragraphs [0069]- [0071], referred to as the first layer); and 
a spacer layer (insulator, paragraph [0069], or non-magnetic spacer, paragraph [0070]) sandwiched between the first ferromagnetic layer and the second ferromagnetic layer (paragraphs [0069]-[0070]), 
wherein an output voltage changes in correspondence with a change in [polarization] of light applied to the first ferromagnetic layer (paragraph [0106], 104 receives appropriate polarized optical pulse based on desired amount of voltage/current to be output).
Li does not disclose that a change in light intensity changes the output voltage.
However, Chen discloses that laser pulses always reverse magnetization, independent of the laser polarization (left column on page 021001-2, and see Fig. 2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use light intensity to change the output voltage as disclosed by Chen in the device of Li in order to increase the switching time scale, as it is faster than other switching mechanisms.
Regarding claim 21, Li in view of Chen discloses the photodetection element according to claim 17, and Li further discloses that the first magnetic layer (Fig. 4) is a perpendicular magnetization film (paragraphs [0064]-[0065]).
Regarding claim 22, Li in view of Chen disclose the photodetection element according to claim 17, wherein the first magnetic layer exhibits ferromagnetism except for ferrimagnetism (Given that Li discloses that same structure as the current application, then the first magnetic layer similarly exhibits ferromagnetism except for ferrimagnetism).
Regarding claim 23, Li in view of Chen discloses the photodetection element according to claim 17, and Li further discloses that the first magnetic layer comprises CoFeB alloy (paragraph [0064],[0069]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of U.S. Patent Publication No. 2007/0223149 ("Kim").
Regarding claim 16, Li disclose a terminal device comprising the receiving device according to claim 1.
Li does not disclose that the terminal device is portable.  
However, Lim discloses a receiving device according to claim 1 (GMR, paragraph [0006]), can be used in fields of portable terminal, computer, or network (paragraph [0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the receiving device of Li in a portable terminal device as disclosed by Kim in order to improve operating speeds with a simplified structure.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Chen further in view of U.S. Patent Publication No. 2021/0159392 ("Prasad").
Regarding claim 24, Li in view of Chen discloses the photodetection element according to claim 17, and Li discloses that the first magnetic layer comprises Fe (paragraph [0064]). 
Li in view of Chen does not disclose that a concentration of Fe in the first magnetic layer is more than 50 atomic %.
However, Prasad discloses that a concentration of Fe in the first magnetic layer (136, Fig. 2) is more than 50 atomic % (paragraphs [0037], [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the specific concentration of Fe in the first magnetic layer disclosed by Prasad in the device of Li in view of Chen in order to provide a coherent interface with the nonmagnetic tunnel barrier layer and a tunnel higher magnetoresistance. 
Allowable Subject Matter
Claims 3-4, 6, 8-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with: angle changes between a magnetization direction of the first ferromagnetic layer is larger than 0° and smaller than 90°, or the first ferromagnetic layer is more demagnetized than a magnetization of the first ferromagnetic layer in a state in which the light is not applied to the first ferromagnetic layer, or a hard bias layer whose magnetization direction is opposite to a magnetization direction of the first ferromagnetic layer in a state in which the light is not applied to the first ferromagnetic layer, or soft magnetic material covers at least a part of outer circumference of the magnetic element from outside in a plan view from a lamination direction of the magnetic element, or signals indicating that the output voltage from the magnetic element changes within a prescribed time period is processed as either a first or a second signal, or wherein the magnetic element and the integrated circuit are formed on the same substrate via an interlayer insulating film, and wherein the integrated circuit and the magnetic element are connected via through wiring that passes through the interlayer insulating film, is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2021/0404867 ("Jaiswal") discloses a magnetic element (120, Figs. 4A-4B) having a first ferromagnetic layer (125, Figs. 4A-4B), a second ferromagnetic layer (123, Figs. 4A-4B), and a spacer layer (124, Figs. 4A-4B) sandwiched between the first ferromagnetic layer  (125, Figs. 4A-4B) and the second ferromagnetic layer (123, Figs. 4A-4B), 
wherein the first ferromagnetic layer (125, Figs. 4A-4B) is configured to be irradiated with light (300, Fig. 4B irradiates first line 126, Fig. 4B which is transparent see paragraph [0025], and therefore transmits light to 125).
U.S. Patent Publication No. 2022/0260425 ("Jacob") discloses an optical stack that uses incident radiation converted into heat to switch magnetic polarity in the free layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878